IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                      )        No. 81374-9-I
                                          )
                        Respondent,       )
                                          )
                v.                        )        ORDER WITHDRAWING AND
                                          )        SUBSTITUTING OPINION
DARIUS MICHAEL BURGENS,                   )
                                          )
                        Appellant.        )

       The panel has determined that the opinion filed on June 15, 2020 should

be withdrawn and a substitute opinion filed to make a correction on page 7.

Now, therefore, it is hereby

       ORDERED that the opinion filed on June 15, 2020 shall be withdrawn and

a substitute unpublished opinion shall be filed.